Luke, J.
1. A distress warrant may be issued before the rent is due, if a tenant is seeking to remove his crops from the rented premises without paying the rent. Little v. Lary, 12 Ga. App. 754 (78 S. E. 470), and cases cited.
2. It was not error to overrule the motion for a continuance.
3. There was evidence authorizing the jury to find that the tenant was removing his crop from the rented premises before the rent was due, without the landlord’s consent and without paying his rent, and the evidence authorized the verdict rendered for the sum claimed as rent. Neither upon the ground of newly discovered evidence, nor upon any other ground did the court err in overruling the motion for a new trial.

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.